COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §

 (ONE) 2000 FREIGHTLINER                        §
 TRUCK-TRACTOR                                                  No. 08-12-00367-CV
 VIN: 1FUYDSEBXYDB07196 AND                     §
 SIX HUNDRED NINETY FOUR                                            Appeal from
 DOLLARS AND TWELVE CENTS                       §
 ($694.12) IN UNITED STATES                                 Criminal District Court No. 1
 CURRENCY,                                      §
                                                              of El Paso County, Texas
                        Appellant,              §
                                                               (TC # 2012DCV04469)
 v.                                             §

 THE STATE OF TEXAS,                            §

                        Appellee.               §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court=s opinion. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2014.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.